OPINION ON MOTION POE EEHEAEING.
Rombauer, P. J.
The counsel for the defendants contends in an ingenious argument that the result reached by the opinion is inequitable, because it imposes on the defendant the taxes of forty-two years under a lease for forty. Such a result would be justified only if the terms used by the parties would admit of no other construction; yet, if they admitted of no other construction, the mere inequity of the result could not relieve parties from obligations voluntarily incurred.
*252The result reached in the opinion is not the one claimed by appellant. Under the revenue law of 1851, when the covenant in question was entered into, assessments began on the first of February in each year, and were completed by the first day of June. As the term in this case commenced on the first day of July, 1851, it is clear that the tenant was not held liable for the taxes of that year, they not being in any sense laid, levied, or charged upon the property during the continuance of the term. By treating the terms laid and assessed in the opinion as convertible, we have in no sense imposed a greater burden on the defendant than the covenant implies.
We have decided in McManus v. Fair Shoe and Clothing Company, 60 Mo. App. 216, that a covenant on part of a tenant to pay taxes, unless a contrary intention clearly -appears, must be construed as one to pay them as part of the rent reserved. If, in the case at bar, the rent obligation was increased by reason of a subsequent change in the law bearing upon the date of the assessment and collection of taxes, a proper showing of such facts might have affected the extent of plaintiff’s recovery, and might have resulted in an apportionment of the taxes sued for between the landlord and tenant. It is evident, however, £hat such a question could not arise on general demurrer to the petition, as the propriety of such a demurrer is determined by the plaintiff’s right of recovery, regardless of its extent.
It results that the motion for rehearing must be overruled.
All the judges concur.